COURT OF APPEALS OF VIRGINIA


Present: Judges Bumgardner, Felton and Senior Judge Overton
Argued at Chesapeake, Virginia


KRAIG NOVELL SAVAGE
                                          MEMORANDUM OPINION * BY
v.   Record No. 0799-02-1                 JUDGE NELSON T. OVERTON
                                               APRIL 1, 2003
COMMONWEALTH OF VIRGINIA


            FROM THE CIRCUIT COURT OF ACCOMACK COUNTY
                      Glen A. Tyler, Judge

          Lynwood W. Lewis, Jr. (Vincent, Northam &
          Lewis, on brief), for appellant.

          Eugene Murphy, Assistant Attorney General
          (Jerry W. Kilgore, Attorney General, on
          brief), for appellee.


     Kraig Novell Savage appeals his bench trial convictions for

possession of cocaine with the intent to distribute, possession

of a firearm while in possession of a controlled substance and

possession of marijuana.    He argues that the trial court erred by

denying his motion to suppress evidence obtained during a stop and

search of his vehicle.   He contends the police (1) lacked a

reasonable suspicion of criminal activity to support the stop, (2)

lacked probable cause to search his person, (3) lacked probable

cause to search his vehicle, and (4) questioned him before




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
advising him of his Miranda rights.      For the reasons that follow,

we disagree and affirm his convictions.

                              BACKGROUND

        "In reviewing a trial court's denial of a motion to

suppress, 'the burden is upon the defendant to show that the

ruling, when the evidence is considered most favorably to the

Commonwealth, constituted reversible error.'"      McGee v.

Commonwealth, 25 Va. App. 193, 197, 487 S.E.2d 259, 261 (1997)

(en banc) (citation omitted).     "[W]e review de novo the trial

court's application of defined legal standards such as probable

cause and reasonable suspicion to the particular facts of the

case."     Hayes v. Commonwealth, 29 Va. App. 647, 652, 514 S.E.2d

357, 359 (1999) (citation omitted).      "In performing such

analysis, we are bound by the trial court's findings of

historical fact unless 'plainly wrong' or without evidence to

support them and we give due weight to the inferences drawn from

those facts by resident judges and local law enforcement

officers."     McGee, 25 Va. App. at 198, 487 S.E.2d at 261

(quoting Ornelas v. United States, 517 U.S. 690, 699 (1996)).

        Officer W.W. Talbert stopped Savage's car on January 20,

2001.    Talbert testified he stopped the vehicle because it did

not have a front license plate.    Talbert approached the car and

asked for Savage's license and registration.      He testified he

immediately detected a strong odor of burnt marijuana as Savage



                                 - 2 -
fumbled for his license.   Talbert asked Savage to sit in his car

while he checked Savage's information.    Savage suddenly lurched

forward, reached around to the side, and quickly put something

under the seat.    Talbert stated the object was the size of

Savage's hand and was black.    The officer explained he only

caught a glimpse of the object and became concerned for his

safety.    He again asked Savage to step out of the vehicle.

Savage complied.   He produced only a handwritten registration

for the car and gave the officer his license number.   Talbert

called for assistance and checked the number.   Talbert continued

to smell the odor of marijuana emanating from Savage's person.

The officer searched Savage and retrieved from Savage's coat

pocket small bags containing what appeared to be marijuana and

cocaine.    Talbert handcuffed Savage and read him his Miranda

rights.    Talbert searched the car and found a gun in the area

where he had seen Savage place the object.

                               The Stop

     Savage argues the initial stop was not supported by a

reasonable suspicion of criminal activity.

            Under well established Fourth Amendment
            principles, "[t]he police can stop and
            briefly detain a person for investigative
            purposes if the officer has a reasonable
            suspicion supported by articulable facts
            that criminal activity 'may be afoot.'"
            United States v. Sokolow, 490 U.S. 1, 7, 109
            S. Ct. 1581, 1585, 104 L. Ed. 2d 1 (1989)
            (quoting Terry v. Ohio, 392 U.S. 1, 30, 88



                                - 3 -
           S. Ct. 1868, 1884, 20 L. Ed. 2d 889 (1968)).
           "Actual proof that criminal activity is
           afoot is not necessary . . . ." Harmon v.
           Commonwealth, 15 Va. App. 440, 444, 425
           S.E.2d 77, 79 (1992). A police officer may
           conduct an investigatory stop of a motor
           vehicle if he has at least "articulable and
           reasonable suspicion" that the operator is
           unlicensed, the vehicle is unregistered, or
           the vehicle or an occupant is otherwise
           subject to seizure for violating the law.
           See Murphy v. Commonwealth, 9 Va. App. 139,
           143, 384 S.E.2d 125, 127 (1989) (citing
           Delaware v. Prouse, 440 U.S. 648, 663, 99
           S. Ct. 1391, 1401, 59 L. Ed. 2d 660 (1979)).
           "There are no bright line rules to follow
           when determining whether a reasonable and
           articulable suspicion exists to justify an
           investigatory stop. Instead, the courts
           must consider 'the totality of the
           circumstances--the whole picture.'" Hoye v.
           Commonwealth, 18 Va. App. 132, 135, 442
           S.E.2d 404, 406 (1994) (quoting Sokolow, 490
           U.S. at 8, 109 S. Ct. at 1585).

Reel v. Commonwealth, 31 Va. App. 262, 265-66, 522 S.E.2d 881,

882-83 (2000).   Talbert testified he stopped Savage because the

vehicle did not have a front license plate.   In pertinent part,

Code § 46.2-715 provides that "[l]icense plates assigned to a

motor vehicle . . . shall be attached to the front and the rear

of the vehicle."   Savage contends that temporary plates issued

by dealerships are exempt from this provision and, therefore,

Talbert did not possess an "articulable and reasonable

suspicion" that Savage's vehicle was not in compliance with the

law.   However, Savage provides no support for this contention.

The trial court did not err by determining Talbert reasonably




                               - 4 -
suspected Savage was operating his vehicle in violation of Code

§ 46.2-715 and that the officer lawfully stopped Savage.

                    Search of Savage's Person

     Savage contends Talbert lacked probable cause to search his

person.

     Before searching Savage, Talbert needed probable cause to

believe Savage had committed a criminal offense or was in the

process of committing one.    Parker v. Commonwealth, 255 Va. 96,

106, 496 S.E.2d 47, 53 (1998).    "'[P]robable cause exists when

the facts and circumstances within the officer's knowledge . . .

alone are sufficient to warrant a person of reasonable caution

to believe that an offense has been or is being committed.'"

Id. (quoting Taylor v. Commonwealth, 222 Va. 816, 820, 284

S.E.2d 833, 836 (1981)).   At the time of the search, Talbert had

detected a strong odor of marijuana coming from Savage's car as

well as emanating from his person.       He observed Savage furtively

stash a black object beneath the seat, fumble suspiciously

through his belongings looking for his license, and fail to

produce any identification.   The odor of marijuana, coupled with

his previous observations, provided Talbert probable cause to

search Savage.

                           Vehicle Search

     Savage argues the officer lacked a reasonable suspicion or

probable cause to continue Savage's seizure and that the



                                 - 5 -
evidence the officer subsequently obtained from the vehicle

should have been suppressed.

     "Reasonableness is judged from the perspective of a

reasonable officer on the scene allowing for the need of

split-second decisions and without regard to the officer's

intent or motivation."    Scott v. Commonwealth, 20 Va. App. 725,

727, 460 S.E.2d 610, 612 (1995).    "An officer is entitled to

view the circumstances confronting him in light of his training

and experience, and he may consider any suspicious conduct of

the suspected person."    James v. Commonwealth, 22 Va. App. 740,

745, 473 S.E.2d 90, 92 (1996) (citation omitted).   The officer

acted reasonably in detaining Savage.

     Talbert smelled the odor of burnt marijuana when he

approached Savage's vehicle.   He also observed Savage hide an

object beneath the front seat.    Under the circumstances, Talbert

lawfully stopped Savage and he reasonably held Savage while he

investigated the source of the odor and Savage's suspicious

behavior.

                               Miranda

     Savage argues the trial court erred by failing to suppress

a statement to Talbert.   He contends Talbert asked him what he

had in his car before the officer read him his Miranda rights.

     "Failure to give Miranda warnings prior to custodial

interrogation requires suppression of any illegally obtained



                                 - 6 -
statements."    Blain v. Commonwealth, 7 Va. App. 10, 13, 371

S.E.2d 838, 840 (1988).   We need not decide whether Savage was

in custody at the time of his statement.    Talbert testified he

advised Savage of his Miranda rights as he handcuffed Savage.

He denied asking Savage what was in the car and stated he looked

beneath the seat where he had earlier seen Savage hide the

object.   Talbert located the gun under the car's front seat.

     The trial court believed the officer and rejected Savage's

testimony.    "The credibility of the witnesses and the weight

accorded the evidence are matters solely for the fact finder who

has the opportunity to see and hear that evidence as it is

presented."    Sandoval v. Commonwealth, 20 Va. App. 133, 138, 455

S.E.2d 730, 732 (1995).   The trial court did not err by denying

Savage's motion to suppress the evidence.

     For these reasons, we affirm the convictions.

                                                          Affirmed.




                                - 7 -